               Case 4:08-cv-04373-JSW Document 457 Filed 03/25/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     ANTHONY J. COPPOLINO
 3   Deputy Branch Director
 4   JAMES J. GILLIGAN
     Special Litigation Counsel
 5
     RODNEY PATTON
 6   Senior Trial Counsel
 7   JULIA A. HEIMAN
     Senior Counsel
 8
     OLIVIA HUSSEY SCOTT
 9   Trial Attorney
10   U.S. Department of Justice, Civil Division
     1100 L Street, N.W., Room 11022
11   Washington, D.C. 20005
     Phone: (202) 305-7919
12   Fax: (202) 616-8470
     Email: rodney.patton@usdoj.gov
13
     Attorneys for the Government Defendants
14
                            IN THE UNITED STATES DISTRICT COURT
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                     OAKLAND DIVISION
17   _______________________________________
                                             )
18                                           ) Case No. 4:08-cv-4373-JSW
       CAROLYN JEWEL, et al.,                )
19                                           ) THE GOVERNMENT DEFENDANTS’
                              Plaintiffs,    ) NOTICE OF ADDITIONAL
20                                           ) AUTHORITIES FOR MARCH 29, 2019
                                             ) HEARING
21                      v.                   )
                                             )
22    NATIONAL SECURITY AGENCY, et al., ) Hearing date: March 29, 2019
                                             ) Courtroom 5, 2nd Floor
23                                           )
                              Defendants.    ) Hon. Jeffrey S. White
24   _______________________________________)
25
26
27
28


     Gov’t Defs.’ Resp. to Notice of Questions for Hearing, ECF No. 455, Jewel v. National Security Agency, No. 08-cv-
     4373-JSW
               Case 4:08-cv-04373-JSW Document 457 Filed 03/25/19 Page 2 of 2




 1           Pursuant to the Court’s Notice of Questions for Hearing (ECF No. 455), the Government
 2   Defendants respectfully submit the following attached additional authorities, not cited in their
 3   briefing on their motion for summary judgment and replies thereto, on which the Government
 4   may rely at the March 29, 2019 hearing:
 5           Exhibit A:        Sterling v. Tenet, 416 F.3d 338, 348 (4th Cir. 2005)
 6
             Exhibit B:        Military Audit Project v. Casey, 656 F.2d 724, 744 (D.C. Cir. 1981)
 7
 8
     Dated: March 25, 2019
 9
                                                             Respectfully submitted,
10
11                                                           JOSEPH H. HUNT
                                                             Assistant Attorney General
12
                                                             ANTHONY J. COPPOLINO
13                                                           Deputy Branch Director
14                                                           JAMES J. GILLIGAN
                                                             Special Litigation Counsel
15
                                                             /s/ Rodney Patton
16                                                           RODNEY PATTON
                                                             Senior Trial Counsel
17
                                                             JULIA A. HEIMAN
18                                                           Senior Counsel
19                                                           OLIVIA HUSSEY SCOTT
                                                             Trial Attorney
20
                                                             U.S. Department of Justice,
21                                                           Civil Division, Federal Programs Branch
                                                             1100 L Street, N.W.
22                                                           Room 11022
                                                             Washington, D.C. 20005
23
                                                             Phone: (202) 305-7919
24                                                           Fax: (202) 616-8470
                                                             Email: rodney.patton@usdoj.gov
25
                                                             Attorneys for the Government Defendants
26
27
28

     Gov’t Defs.’ Resp. to Notice of Questions for Hearing, ECF No. 455, Jewel v. National Security Agency, No. 08-cv-
     4373-JSW
